We granted the defendants’ application for further appellate review, following an opinion of the Appeals Court which, with certain relatively minor adjustments (with which this court agrees), affirmed a judgment in favor of the plaintiffs. MacCuish v. Volkswagenwerk, A.G., 22 Mass. App. Ct. 380 (1986).
Justice O’Connor has recused himself in this case. The judgment of the Superior Court is to be modified in accordance with the opinion of the Appeals Court, and, as so modified, is affirmed by an equally divided court.

So ordered.